The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2014

                                     No. 04-97-00313-CR

                                        Hiram MILES,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 96-CR-0010
                           Judge Sharon S Macrae, Judge Presiding

                                        ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice


        Appellant has filed a pro se motion to vacate the opinion and judgment we issued in this
appeal on March 3, 1999. This court’s plenary power has long expired. See TEX. R. APP. P. 19.1
(providing the plenary power of the appellate court expires 60 days after the judgment or 30 days
after the court overrules all motions for rehearing or en banc reconsideration). Appellant’s
motion to vacate is therefore DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P.
19.3 (providing the appellate court cannot vacate or modify its judgment after its plenary power
has expired).


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court